UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2013. OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 001-34641 FURIEX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1197863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3900 Paramount Parkway,Suite 150 Morrisville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (919)456-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,297,724 shares of common stock, par value $0.001 per share, as of July31, 2013. INDEX Page Part I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2013 (unaudited) 3 Consolidated Balance Sheets as of December31, 2012 and June 30, 2013 (unaudited) 4 Consolidated Statement of Shareholders' Equity for the Six Months Ended June 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures about Market Risk 25 Item4. Controls and Procedures 25 Part II. OTHER INFORMATION Item6. Exhibits 26 Signatures 27 Part I. FINANCIAL INFORMATION Item1. Financial Statements FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue: Milestones $ $ - $ $ Royalties Total revenue Research and development expenses Selling, general and administrative expenses Depreciation and amortization 21 19 42 42 Total operating expenses Operating loss ) Interest expense Other income, net - 2 - 93 Loss before provision for income taxes ) Less provision for income taxes 6 29 12 Net loss $ ) $ ) $ ) $ ) Net loss per basic and diluted share $ ) $ ) $ ) $ ) Weighted-average shares used to compute net loss per basic and diluted share The accompanying notes are an integral part of these consolidated financial statements. 3 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses 79 Total current assets Property and equipment, net Investments Goodwill Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Long-term debt, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 4) Common stock, $0.001 par value, 40,000,000 shares authorized; 10,015,297 and 10,273,224 shares issued and outstanding, respectively 10 10 Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (in thousands) Common Stock Shares Par value Paid-in capital Accumulated deficit Total Balance at December 31, 2012 $ 10 $ $ ) $ Exercise of common stock options - - Issuance of restricted stock - Share based compensation expense - - - Net loss - - - ) ) Balance at June 30, 2013 $ 10 $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization 42 42 Stock compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses Other assets - 75 Accounts payable Accrued expenses ) Other long-term liabilities 42 Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of short-term investments - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Summary of Operations and Significant Accounting Policies Organization and Business Description Furiex Pharmaceuticals, Inc., a Delaware corporation (“Furiex” or the “Company”), is a drug development company that continues the compound partnering business started by Pharmaceutical Product Development, Inc. (“PPD”) in 1998. On June 14, 2010, PPD effected the spin-off of Furiex through a tax-free, pro-rata dividend distribution of all of the shares of the Company to PPD shareholders. The goal of the Company is to in-license compounds from, or form strategic alliances with, pharmaceutical and biotechnology companies to share the risks and rewards of developing therapeutics. The Company's operations are headquartered in Morrisville, North Carolina. The significant accounting policies followed by the Company in this Quarterly Report on Form 10-Q are consistent with the accounting policies followed for annual financial reporting. The Company prepared these unaudited consolidated financial statements in accordance with the Securities and Exchange Commission's Rule 10-01 of Regulation S-X and, in management's opinion, has included all adjustments of a normal recurring nature necessary for a fair presentation. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto in the Company's Annual Report on Form 10-K for the year ended December31, 2012. The Company has historically incurred losses and negative cash flows from operations since the spin-off and expects to continue to incur operating losses until revenues from all sources reach a level sufficient to support its on-going operations. The Company’s liquidity will largely be determined by its ability to raise capital from debt, equity, or other forms of financing, by the success of its products already being commercialized by collaborators, by key development and regulatory events that might impact its ability to out-license its development compounds, by its ability to enter into new collaborations and their terms, and by expenses associated with operations including research and development efforts. In the absence of a partnering event or a larger than forecasted ramp of sales in existing products the Company will need to do one or more of the following in the near termto meet its planned level of expenditures: (a) raise additional capital; (b) reduce spending on research and development; or (c) restructure its operations. A capital raise could take any number of forms including but not limited to: additional debt, additional equity, asset sales, or other forms of financing as dictated by its needs and its view toward its overall capital structure. The Company’s liquidity over the next 12 months could be materially affected by, among other things: costs related to its development efforts; regulatory approval and commercialization of its compound candidates, which could affect milestone and royalty receipts; changes in regulatory compliance requirements; reliance on existing collaborators and potential need to enter into additional collaborative arrangements; its ability to raise additional funds through debt, equity, or other financing alternatives; or other factors. The Company currently receives on-going revenue from royalties on sales of Nesina
